Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 4, lines 14-15). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Status
Claims 1 – 33 are canceled.
Claims 36 – 38, 41 – 43 are amended.
Claims 45 and 46 are new. 
Claims 34 – 46 are pending. 


Claim Objections
Claims 36, 45, and 46 are objected to because of the following informalities:  claim 36 does not end with a period as per MPEP § 608.01(m); in claims 45 and 46, the word “suppl” appears to be - -supply--.  Appropriate correction is required.

Allowable Subject Matter
Claims 34, 35, and 37 – 44 are allowed over the prior art of record.

In the context of unmanned aerial vehicle (UABV) carrier, the prior art of record fail to teach, in combination with other limitations, a system and a method comprising at least one UAV and UAV carrier configured to carry the UAV, wherein the UAV carrier comprises a controller that operates cameras to capture images of a mission area and identifies, on the image, a respective target being indicative of a destination of the UAV; the UAV comprises one or more motors; one or more second cameras; and a second controller configured to:(a) receive the respective target identification information; (b) operate the second cameras to capture navigation images of a sub portion of the mission area; (c) analyze the respective target identification information and the navigation images to determine a spatial disposition of the given UAV from the respective UAV target; and 2(d) operate one or more of the motors to direct the given UAV to the respective UAV target based on the results of the analysis.

Conclusion
This application is in condition for allowance except for the following formal matters: as per the specification and the claims as addressed above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663